Citation Nr: 1212172	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  04-07 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to August 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2009 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.

In July 2009 and August 2010, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to TDIU.  The Veteran claims that he cannot work due to his service-connected disabilities.

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16 (2011). 

The Veteran's service-connected laceration scar of the left index finger is rated 10 percent disabling, calluses of the right and left foot are each rated 10 percent disabling, and a scar on the right shin and ingrown toenails are both rated noncompensably.  Therefore, the Veteran's combined rating for all his service-connected disabilities is 30 percent.  As such, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability because the Veteran does not have a single service-connected disability ratable at 60 percent or more nor does he have a combined rating for his service-connected disabilities of 70 percent or more.  Therefore, he is not entitled to TDIU, as a matter of law. 

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b). 

Unlike the criteria for an extraschedular rating under 38 C.F.R. § 3.321, the grant of an extraschedular rating for TDIU under 38 C.F.R. § 4.16 is based on a subjective standard that seeks to determine if a particular Veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC. 6-96 (1996).  This means that the Board should take into account the Veteran's specific circumstances including his disability, his education, and his employment history when determining if he is unable to work.  

The Board notes that the most recent VA examination for the Veteran's disabilities, in December 2010, did not include an opinion addressing the combined effects of his service connected disabilities on his employability.  The Board finds a remand is necessary to afford the Veteran a contemporaneous VA examination and to obtain a medical opinion regarding his employability.  Then, if necessary, the RO should submit the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration under 38 C.F.R. § 4.16(b) (2011). 

Additionally, all updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.  

2.  Schedule the Veteran for appropriate VA medical examinations to determine the current levels of severity of his service-connected disabilities, which to date are laceration scar of the left index finger, calluses of the right and left foot, scar on the right shin and ingrown toenails.

All indicated tests and studies should be completed.  The Veteran's claims folder must be made available to and reviewed by the examining physicians.  Following the examinations, the examiners should address the following: 

a)  Describe all symptoms caused by the service-connected disabilities, as well as the severity of each symptom.

b)  The examiners should describe what type of employment activities would be limited due to each of the Veteran's service-connected disabilities or due to a combination of each of his service-connected disabilities. 

The examiner should not consider impairment from any nonservice-connected disabilities or the Veteran's age when assessing the impairment of employment activities due to service-connected disabilities. 

c)  The examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities either alone or in the aggregate, render him unable to secure and follow a substantially gainful occupation.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner must provide a comprehensive report by including a complete rationale for all opinions and conclusions reached and citing the objective medical findings leading to the conclusions.

3.  Then, if deemed necessary, submit the Veteran's claim of TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration under 38 C.F.R. § 4.16(b) (2011). 

4.  After all of the above actions have been completed and the Veteran and his representative have been given adequate time to respond, readjudicate the claim.  

If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


